DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/748,879, hereinafter ‘879. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘879 discloses limitations of claims 1-20 of present application.
Regarding claim 1, Claim 1 of ‘879 discloses an image display device comprising: a plurality of pixels that include micro light-emission elements which are provided on a driving circuit substrate (lines 38-40, Col. 24), wherein the micro light- maximum output power, thereby increasing an acceptable range of the mismatch error.
Regarding claim 2, Claim 2 of ‘879 discloses the image display device according to claim 1, wherein the micro light-emission element emits blue light, the pixel includes a blue sub-pixel that emits the blue light to the side opposite to the driving circuit substrate, and the light convergence portion dedicated for the blue sub-pixel is disposed on the blue sub-pixel (lines 46-52, Col. 24). 
Regarding claim 3, Claim 3 of ‘879 discloses the image display device according to claim 1, wherein the driving circuit substrate, the micro light-emission element, and a wavelength conversion portion are stacked in order, the micro light-emission element emits excitation light, the wavelength conversion portion converts the excitation light into red light, the pixel includes a red sub-pixel that emits the red light to the side opposite to the driving circuit substrate, and the light convergence portion dedicated for the red sub-pixel is disposed on the red sub-pixel (lines 53-64, Col. 24). 
Regarding claim 4, Claim 4 of ‘879 discloses the image display device according to claim 1, wherein the driving circuit substrate, the micro light-emission element, and a 
Regarding claim 5, Claim 5 of ‘879 discloses the image display device according to claim 1, wherein the pixel includes a plurality of sub-pixels, and the plurality of sub-pixels include the light convergence portion in common that is shared by at least two sub-pixels among the plurality of sub-pixels (lines 9-14, Col. 25). 
Regarding claim 6, Claim 6 of ‘879 discloses the image display device according to claim 1, wherein the pixel includes a plurality of sub-pixels, and the light convergence portion is disposed on each sub-pixel (lines 15-17, Col. 25). 
Regarding claim 7, Claim 7 of ‘879 discloses the image display device according to claim 1, wherein the pixel includes a plurality of sub-pixels, the plurality of sub-pixels include a sub-pixel emitting light emitted by the micro light-emission element without wavelength conversion and a sub-pixel emitting long wavelength light having a longer wavelength than the light emitted by the micro light-emission element by performing wavelength conversion, and the light convergence portion is disposed on only the sub-pixel emitting the long wavelength light (lines 18-28, Col. 25). 

Regarding claim 9, Claim 9 of ‘879 discloses the image display device according to claim 8, wherein the microlens includes a pillar portion and a lens portion (lines 31-32, Col. 25). 
Regarding claim 10, Claim 10 of ‘879 discloses the image display device according to claim 1, wherein a part of the light convergence portion has a characteristic of absorbing excitation light (lines 34-38, Col. 25). 
Regarding claim 11, Claim 11 of ‘879 discloses the image display device according to claim 3, wherein a reflection layer that reflects excitation light is provided between the light convergence portion and the wavelength conversion portion (lines 39-40, Col. 25). 
Regarding claim 12, Claim 12 of ‘879 discloses the image display device according to claim 1, wherein the light convergence portion includes a reflection wall (line 1-3, Col. 26). 
Regarding claim 13, Claim 15 of ‘879 discloses the image display device according to claim 12, wherein the reflection wall is inclined (lines 9-10, Col. 26). 
Regarding claim 14, Claim 16 of ‘879 discloses the image display device according to claim 12, wherein in a plan view seen from a light emission direction, the 
Regarding claim 15, Claim 17 of ‘879 discloses the image display device according to claim 3, wherein a planarization portion including a light shielding material is arranged around the wavelength conversion portion, the light convergence portion includes a microlens, and the microlens is arranged to cover the planarization portion (lines 15-20, Col. 26). 
Regarding claim 16, Claim 18 of ‘879 discloses the image display device according to claim 3, wherein a planarization portion including a light shielding material is arranged around the wavelength conversion portion, the light convergence portion includes a reflection wall, and the reflection wall is arranged on only the planarization portion (lines 23-28, Col. 26). 
Regarding claim 17, Claim 18 of ‘879 discloses the image display device according to claim 3, wherein a planarization portion including a light shielding material is arranged around the wavelength conversion portion, and the planarization portion does not cover a light emission surface of the micro light-emission element (lines 23-29, Col. 26). 
Regarding claim 18, Claims 1 and 7-8 of ‘879 discloses the image display device comprising: a plurality of pixels that include micro light-emission elements which are provided on a driving circuit substrate, wherein the micro light-emission element displays an image by emitting light to a side opposite to the driving circuit substrate, and 
Regarding claim 19, Claims 1, 7 of ‘879 discloses the image display device comprising: a plurality of pixels that include micro light-emission elements which are provided on a driving circuit substrate, wherein the micro light-emission element displays an image by emitting light to a side opposite to the driving circuit substrate, and a reflection wall is disposed in the pixel, wherein the driving circuit substrate, the micro light-emission element, and a wavelength conversion portion are stacked in order and the reflection wall is disposed on the wavelength conversion portion, the micro light-emission element emits excitation light, the wavelength conversion portion converts the excitation light into a longer wavelength light than the excitation light, the pixel emits the longer wavelength light to the side opposite to the driving circuit substrate (lines 37-45, Col. 24; lines 19-28, Col. 25). 
 
Regarding claim 20, Claim 20 of ‘879 discloses the display comprising: the image display device according to claim 1; an imaging optical element; and a combiner optical element (lines 35-38, Col. 26). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818